AMENDMENT TO THE ADVISORS SERIES TRUST CUSTODY AGREEMENT THIS AMENDMENT dated as of the 21st day of September, 2007, to the Custody Agreement, dated as of June 6, 2006, as amended (the "Agreement"), is entered by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend said Custody Agreement; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by the Custodian and the Trust. NOW, THEREFORE, the parties agree to amend the following Exhibit R: Exhibit R, the funds and fees of Huber Capital Equity Income Fund and Huber Capital Small Cap Value Fund, is superseded and replaced with Exhibit R attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title: President Title: Vice President Exhibit R to the Separate Series of Advisors Series Trust Custody Agreement Name of Series Date Added Huber Capital Equity Income Fund June 21, 2007 Huber Capital Small Cap Value Fund June 21, 2007 For the services rendered by U.S. Bank, N.A. under this Agreement, the Fund(s) listed herein shall pay U.S. Bank compensation as set forth in the Fee Schedule below: Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at August, 2007 Annual Fee Based Upon Market Value Per Fund* 1.00 basis point on average daily market value Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees $ per book entry DTC transaction $ per principal paydown $ per short sale $ per US Bank repurchase agreement transaction $ per option/future contract written, exercised or expired $ per book entry Federal Reserve transaction $ per mutual fund trade $ per physical transaction $ per Cedel/Euroclear transaction $ per disbursement (waived if U.S. Bancorp is Administrator) $ per Fed Wire $ per margin variation Fed wire $ per segregated account per year ·A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ·No charge for the initial conversion free receipt. ·Overdrafts – charged to the account at prime interest rate plus 2. Plus Out-Of-Pocket Expenses – Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, extraordinary expenses based upon complexity, and all other out-of-pocket expenses. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the domestic and global sub-custodial fee schedule on this Exhibit R. Huber Capital Management LLC By: /s/ Gary Thomas Printed Name: Gary Thomas Title:
